Title: From Alexander Hamilton to James Monroe, 9 August 1797
From: Hamilton, Alexander
To: Monroe, James


New York August 9. 1797
Sir
The intention of my letter of the 4th instant, as itself imports, was to meet and close with an advance towards a personal interview, which it appeared to me had been made by you.
From the tenor of your reply of the 6th, which disavows the inference I had drawn, any further step on my part, as being inconsistent with the ground I have heretofore taken, would be improper.
I am Sir   Your humble servt
A Hamilton
James Monroe Esq
